Exhibit 10.1

 

EXECUTION VERSION

 

REFINANCING AMENDMENT (this “Refinancing Amendment”), dated as of April 3, 2018,
to that certain Credit Agreement dated as of June 16, 2016 (as amended by
Refinancing Amendment No. 1 dated as of March 21, 2017 and Refinancing Amendment
No. 2 dated as of June 7, 2017 and as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”; the Existing Credit Agreement as amended by the Refinancing
Amendment, the “Credit Agreement”) among KFC Holding Co. (the “Lead Borrower”),
Pizza Hut Holdings, LLC and Taco Bell of America, LLC, as co-Borrowers (each, a
“Borrower” and together with the Lead Borrower, the “Borrowers”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Collateral
Agent, Swing Line Lender, an L/C Issuer and Administrative Agent (the
“Administrative Agent”) for the Lenders.

 

WHEREAS, pursuant to Section 2.14 of the Existing Credit Agreement, the
Borrowers have requested Incremental Term Loans in the form of Refinancing Term
Loans (the “2018 Term B Loans”) in an aggregate principal amount not exceeding
$1,970,100,000.00, the proceeds of which shall be used to refinance, in full
(concurrently with the effectiveness of this Refinancing Amendment), and extend
the maturity with respect to, the Term B Loans outstanding on the Amendment
Effective Date before giving effect to this Refinancing Amendment (the “Existing
Term B Loans”);

 

WHEREAS, each existing Term B Lender (each, an “Existing Term B Lender”) that
executes and delivers a signature page to this Refinancing Amendment in the form
of Annex I hereto (a “Lender Addendum”) will thereby (i) agree to the terms of
this Refinancing Amendment and (ii) agree to continue all (or such lesser amount
as the Lead Arrangers may allocate) of its Existing Term B Loans outstanding on
the Amendment Effective Date as 2018 Term B Loans (such continued Existing Term
B Loans, the “Continued Term B Loans” and all such Lenders, collectively, the
“Continuing Term B Lenders”; the Existing Term B Lenders that are not Continuing
Term B Lenders, collectively, the “Non-Continuing Term B Lenders”) in a
principal amount equal to the aggregate principal amount of its Existing Term B
Loans (or such lesser amount as the Lead Arrangers may allocate);

 

WHEREAS, each Person (other than a Continuing Term B Lender in its capacity as
such) that agrees to make 2018 Term B Loans (collectively, the “Additional Term
B Lenders”) will make 2018 Term B Loans to the Borrowers on the Amendment
Effective Date (the “Additional Term B Loans”) in an amount equal to its
Additional Term B Commitment (defined below);

 

WHEREAS, the Continuing Term B Lenders and the Additional Term B Lenders
(collectively, the “2018 Term B Lenders”) are severally willing to continue
their Existing Term B Loans as 2018 Term B Loans and/or to make Additional Term
B Loans as 2018 Term B Loans, as the case may be, subject to the terms and
conditions set forth in this Refinancing Amendment; and

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1. Defined Terms.  Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement.

 

SECTION 2. 2018 Term B Loans.

 

(a)           Subject to the terms and conditions set forth herein, each
Continuing Term B Lender (i) severally agrees to continue all (or such lesser
amount as the Lead Arrangers may allocate) of its Existing Term B Loans as 2018
Term B Loans in a principal amount equal to the principal amount of its Existing
Term B Loans (or such lesser amount as the Lead Arrangers may allocate; any such
principal amount of Existing Term B Loans not allocated by the Lead Arrangers to
continue as 2018 Term B Loans, the “Non-Allocated Existing Term Loans”) and
(ii) shall be deemed for the purpose of the Credit Agreement to have made a 2018
Term B Loan in an aggregate principal amount equal to the aggregate principal
amount of its Existing Term B Loans minus the principal amount of its
Non-Allocated Existing Term Loans (if any) on the Amendment Effective Date.

 

(b)           Subject to the terms and conditions set forth herein, each
Additional Term B Lender severally agrees to make a 2018 Term B Loan to the
Borrowers on the Amendment Effective Date in a principal amount equal to its
Additional Term B Commitment, which amount shall be made available to the
Administrative Agent in immediately available funds in accordance with the
Credit Agreement. The “Additional Term B Commitment” of any Additional Term B
Lender will be the amount set forth opposite such Additional Term B Lender’s
name on Schedule 1 hereto.  On the Amendment Effective Date, the proceeds of the
Additional Term B Loans shall be applied to prepay the Existing Term B Loans of
the Non-Continuing Term B Lenders and the Non-Allocated Existing Term Loans of
the Continuing Term Loan B Lenders.  The Additional Term B Commitments of the
Additional Term B Lenders will be automatically and permanently reduced to $0
upon the funding of the Additional Term B Loans on the Amendment Effective Date.

 

(c)           On the Amendment Effective Date, (i) each Non-Continuing Term B
Lender shall have its Existing Term B Loans prepaid in full, and the Borrowers
shall pay to each Non-Continuing Term B Lender all accrued and unpaid interest
on, and premiums and fees related to, such Non-Continuing Term B Lender’s
Existing Term B Loans to, but not including, the Amendment Effective Date; and
(ii) each Continuing Term B Lender with Non-Allocated Term Loans shall have its
Non-Allocated Term Loans prepaid in full, and the Borrowers shall pay to each
such Continuing Term B Lender all accrued and unpaid interest on, and premiums
and fees related to, such Continuing Term B Lender’s Non-Allocated Term Loans
to, but not including, the Amendment Effective Date.

 

(d)           For the avoidance of doubt, on and after the Amendment Effective
Date, (i) the 2018 Term B Loans shall constitute a single Class of Loans under
the Credit Agreement; (ii) the 2018 Term B Lenders shall constitute a single
Class of Lenders under the Credit Agreement, (iii) each reference in the Credit
Agreement to “Term B Loans” shall be deemed a reference to the 2018 Term B
Loans, and each reference to “Term B Lenders” shall be deemed a reference to the
2018 Term B Lenders.

 

2

--------------------------------------------------------------------------------


 

(e)           The 2018 Term B Loans shall mature on the seventh anniversary of
the Amendment Effective Date.

 

(f)            Each 2018 Term B Lender agrees to the amendments to the Credit
Agreement set forth in Annex II and Annex III hereto.

 

SECTION 3. Amendments to the Credit Agreement.  In accordance with
Section 2.14(d) and Section 10.01 of the Credit Agreement and effective as of
the Amendment Effective Date, (a) the Existing Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example:  stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example: 
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex II hereto and (b) Exhibit D to the Credit Agreement shall be
replaced in its entirety with the form of Compliance Certificate attached as
Annex III hereto

 

SECTION 4. Representations and Warranties.  To induce the other parties hereto
to enter into this Refinancing Amendment, each Loan Party represents and
warrants that:

 

(a)           As of the Amendment Effective Date, this Refinancing Amendment has
been duly executed and delivered by each Loan Party that is party thereto.  This
Refinancing Amendment constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

(b)           The representations and warranties of the Companies and each other
Loan Party contained in Article 5 of the Credit Agreement, or any other Loan
Document, shall be true and correct in all material respects on and as of the
Amendment Effective Date; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further,
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

 

(c)           As of the Amendment Effective Date no Default shall exist, or
would result from the transactions contemplated hereby or from the application
of the proceeds therefrom.

 

SECTION 5. Amendment Effective Date. This Refinancing Amendment shall become
effective as of the first date (the “Amendment Effective Date”) on which each of
the following conditions shall have been satisfied:

 

(a)           The Administrative Agent shall have received (i) a counterpart
signature page of this Refinancing Amendment duly executed by each of the Loan
Parties and the Administrative Agent and (ii) a Lender Addendum or a counterpart
to this Refinancing Amendment, as applicable, executed and delivered by each
2018 Term B Lender and by the Required Lenders (as determined after giving
effect to the 2018 Term Loan B Loans and the refinancing of the Existing Term B
Loans contemplated hereby).

 

3

--------------------------------------------------------------------------------


 

(b)           The representations and warranties set forth in Section 4 of this
Refinancing Amendment shall be true and correct in all respects on and as of the
Amendment Effective Date, and the Administrative Agent shall have received a
certificate (in form and substance reasonably acceptable to the Administrative
Agent), dated as of the Amendment Effective Date and signed by a Responsible
Officer of the Lead Borrower, certifying as to such representations and
warranties.

 

(c)           The Administrative Agent shall have received an opinion from each
of  Mayer Brown LLP, U.S. counsel to the Loan Parties and in-house corporate
counsel of Parent, in each case, in form and substance reasonably satisfactory
to the Administrative Agent.

 

(d)           The Administrative Agent shall have received a Committed Loan
Notice in respect of the 2018 Term B Loans.

 

(e)           The Administrative Agent shall have received a notice of mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(v) of the Credit Agreement.

 

(f)            The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Lead Borrower designating the 2018 Term B Loans
as Refinancing Term Loans.

 

(g)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of this Refinancing
Amendment, the performance of the Credit Agreement and each other applicable
Loan Document, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(h)           The Borrowers shall have paid all fees and amounts due and payable
pursuant to this Refinancing Amendment and/or any letter agreements or fee
letters by and between the Borrowers and the Lead Arrangers (collectively,
“Engagement Letters”), including, to the extent evidenced by a written invoice,
reimbursement or payment of documented and reasonable out-of-pocket expenses in
connection with this Refinancing Amendment and any other out-of-pocket expenses
of the Administrative Agent and the Lead Arrangers required to be paid or
reimbursed pursuant to the Credit Agreement or the Engagement Letters.

 

(i)            The Administrative Agent and the Lead Arrangers shall have
received at least one (1) Business Day prior to the Amendment Effective Date all
documentation and other information about the Borrowers and the Guarantors as
has been reasonably requested in writing at least three (3) Business Days prior
to the Amendment Effective Date by the Administrative Agent and the Lead
Arrangers that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.

 

(j)            The prepayment of (A) the Existing Term B Loans of the
Non-Continuing Term B Lenders and (B) the Non-Allocated Term Loans of the
Continuing Term B Lenders, in

 

4

--------------------------------------------------------------------------------


 

each case, shall have been consummated or, substantially concurrently with the
incurrence (or continuation) of the 2018 Term B Loans, shall be consummated, in
each case with all accrued and unpaid interest on, and premiums and fees related
to, the Existing Term B Loans to, but not including, the Amendment Effective
Date.

 

The Administrative Agent shall notify the Borrowers and the 2018 Term B Lenders
of the Amendment Effective Date and such notice shall be conclusive and binding.

 

SECTION 6. Effect of Refinancing Amendment.

 

(a)           Except as expressly set forth herein, this Refinancing Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or Agents under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

 

(b)           From and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement.  This Refinancing
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

(c)           This Refinancing Amendment shall be deemed to be an “Incremental
Facility Amendment” as defined in the Credit Agreement.  Each of the Lenders
party hereto hereby acknowledge that the Borrowers hereby provide notice under
Section 2.14 of the Credit Agreement of their request for Incremental Term
Loans, with the proposed terms set forth herein, and all notice requirements in
Section 2.14 of the Credit Agreement with respect to such request have been
satisfied.

 

(d)           The Existing Credit Agreement, as specifically amended by this
Refinancing Amendment, is and shall continue to be in full force and effect and
is hereby in all respects ratified and confirmed.  Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
(including, for the avoidance of doubt, all Obligations in respect of the 2018
Term B Loans made available hereunder) of the Loan Parties under the Loan
Documents, in each case as amended by this Refinancing Amendment.

 

(e)           Each Loan Party and, in the case of clause (iii), each Guarantor
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party, (ii) ratifies and reaffirms each grant of a lien on, or security
interest in, its property made pursuant to the Loan Documents (including,
without limitation, the grant of security made by such Loan Party pursuant to
the Security

 

5

--------------------------------------------------------------------------------


 

Agreement) and confirms that such liens and security interests continue to
secure the Obligations under the Loan Documents (including, for the avoidance of
doubt, all Obligations in respect of the 2018 Term B Loans made available
hereunder), subject to the terms thereof and (iii) in the case of each
Guarantor, ratifies and reaffirms its guaranty of the Obligations (including,
for the avoidance of doubt, all Obligations in respect of the 2018 Term B Loans
made available hereunder) pursuant to the Guarantee.

 

SECTION 7. GOVERNING LAW.  THIS REFINANCING AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 8. Costs and Expenses.  The Borrowers agree to reimburse the
Administrative Agent promptly after receipt of a written request for its
documented and reasonable out-of-pocket expenses in connection with this
Refinancing Amendment, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent.  All amounts due under this Section 8
shall be paid within thirty (30) Business Days of receipt by the Lead Borrower
of an invoice relating thereto setting forth such expenses in reasonable detail.
Notwithstanding the foregoing, any fees and expenses payable in respect of the
Amendment Effective Date, including legal fees and expenses, shall be due and
payable as specified in Section 5(h) above.

 

SECTION 9. Counterparts.  This Refinancing Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Refinancing Amendment shall be effective as delivery of an original
executed counterpart of this Refinancing Amendment.

 

SECTION 10. Headings.  Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Refinancing
Amendment.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Refinancing Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

KFC HOLDING CO.

 

 

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

PIZZA HUT HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

TACO BELL OF AMERICA, LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

YUM! BRANDS, INC.

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

TACO BELL CORP.

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

 

YUM RESTAURANT SERVICES GROUP, LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

RESTAURANT CONCEPTS LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

KFC US, LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

KFC CORPORATION

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

PIZZA HUT, LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

PIZZA HUT OF AMERICA, LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

 

KENTUCKY FRIED CHICKEN INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

YUM! RESTAURANTS INTERNATIONAL HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

 

 

YUM! LUXEMBOURG INVESTMENTS LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

 

 

YUM! INTERNATIONAL PARTICIPATIONS LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

PIZZA HUT INTERNATIONAL, LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

 

TACO BELL CANTINA CORP.

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

 

 

TB CANTINA LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

 

 

KFC INTERNATIONAL FINANCE COMPANY LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

 

KFC INTERNATIONAL HOLDINGS I LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

 

 

 

PH INTERNATIONAL FINANCE COMPANY LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

 

 

 

 

PH INTERNATIONAL HOLDINGS I LLC

 

 

 

 

 

By:

/s/ Jed Gold

 

 

Name: Jed Gold

 

 

Title: Authorized Person

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as an Additional Term B Lender

 

 

 

By:

/s/ Lauren Baker

 

 

Name: Lauren Baker

 

 

Title: Executive Director

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LENDER ADDENDUM TO
REFINANCING AMENDMENT

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Refinancing Amendment (the “Refinancing Amendment”) dated
as of April 3, 2018 to that certain Credit Agreement dated as of June 16, 2016
(as amended by Refinancing Amendment No. 1 dated as of March 21, 2017 and
Refinancing Amendment No. 2 dated as of June 7, 2017 and as further amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”) among KFC Holding Co. (the “Lead Borrower”),
Pizza Hut Holdings, LLC and Taco Bell of America, LLC, as co-Borrowers (each, a
“Borrower” and together with the Lead Borrower, the “Borrowers”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Collateral
Agent, Swing Line Lender, an L/C Issuer and Administrative Agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used but not defined
in this Lender Addendum have the meanings assigned to such terms in the
Refinancing Amendment.

 

By executing this Lender Addendum as a Continuing Term B Lender, the undersigned
institution agrees (A) to the terms of the Refinancing Amendment and the Credit
Agreement as amended thereby and (B) on the terms and subject to the conditions
set forth in the Refinancing Amendment and the Credit Agreement as amended
thereby, to continue all of its Existing Term B Loans (or such lesser amount as
the Lead Arrangers may allocate) as Continued Term B Loans on the Amendment
Effective Date.  The undersigned institution hereby makes the election to
convert all of its Existing Term B Loans as set forth in the Register as of the
Amendment Effective Date (or such lesser amount as the Lead Arrangers may
allocate prior to the Amendment Effective Date) into Continued Term B Loans
pursuant to a cashless conversion on the Amendment Effective Date pursuant to
procedures specified by the Administrative Agent.

 

Name of Institution:

 

 

 

Executing as a Continuing Term B Lender:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

AMENDMENTS TO CREDIT AGREEMENT

 

[Changed pages to Credit Agreement follow]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

(conformed to (i) the 2017 Refinancing Amendment,

dated as of March 21, 2017 and, (ii) Second

Amendment dated as of June 7, 2017) and

(iii) Refinancing Amendment No. 3 dated as of April 3, 2018)

 

 

 

CREDIT AGREEMENT

 

Dated as of June 16, 2016

 

among

PIZZA HUT HOLDINGS, LLC,

KFC HOLDING CO.

and

TACO BELL OF AMERICA, LLC,
as the Borrowers,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

FIFTH THIRD BANK

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

 

BARCLAYS BANK PLC,

THE BANK OF NOVA SCOTIA,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

and

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

as Co-Documentation Agents and Co-Managers

 

 

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE 1 DEFINITIONS AND
ACCOUNTING TERMS

 

 

Section 1.01. Defined Terms

1

Section 1.02. Other Interpretive Provisions

58

Section 1.03. Accounting Terms

59

Section 1.04. Rounding

6059

Section 1.05. References to Agreements, Laws, Etc

6059

Section 1.06. Times of Day

60

Section 1.07. Timing of Payment or Performance

60

Section 1.08. Currency Equivalents Generally

60

Section 1.09. Certain Calculations and Tests

61

 

 

ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

Section 2.01. The Loans

62

Section 2.02. Borrowings, Conversions and Continuations of Loans

63

Section 2.03. Letters of Credit

6564

Section 2.04. Swing Line Loans

72

Section 2.05. Prepayments

7574

Section 2.06. Termination or Reduction of Commitments

81

Section 2.07. Repayment of Loans

8281

Section 2.08. Interest

8382

Section 2.09. Fees

83

Section 2.10. Computation of Interest and Fees

83

Section 2.11. Evidence of Indebtedness

84

Section 2.12. Payments Generally

84

Section 2.13. Sharing of Payments

86

Section 2.14. Incremental Credit Extensions

8786

Section 2.15. Extensions of Term Loans and Revolving Credit Commitments

9089

Section 2.16. Defaulting Lenders

9291

Section 2.17. Permitted Debt Exchanges

93

 

 

ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

Section 3.01. Taxes

96

Section 3.02. Inability to Determine Rates

100

Section 3.03. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

101100

Section 3.04. Funding Losses

102

Section 3.05. Matters Applicable to All Requests for Compensation

102

Section 3.06. Replacement of Lenders under Certain Circumstances

103

Section 3.07. Survival

104

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

Section 4.01. Conditions to Closing Date

104

Section 4.02. Conditions to All Credit Extensions

106

 

 

ARTICLE 5 REPRESENTATIONS
AND WARRANTIES

 

 

Section 5.01. Existence, Qualification and Power; Compliance with Laws

107

Section 5.02. Authorization; No Contravention

107

Section 5.03. Governmental Authorization; Other Consents

107

Section 5.04. Binding Effect

108

Section 5.05. Financial Statements; No Material Adverse Effect

108

Section 5.06. Litigation

108

Section 5.07. Ownership of Property; Liens

108

Section 5.08. Environmental Compliance

108

Section 5.09. Taxes

109

Section 5.10. Compliance with ERISA

109

Section 5.11. Subsidiaries; Equity Interests

110109

Section 5.12. Margin Regulations; Investment Company Act

110

Section 5.13. Disclosure

110

Section 5.14. Intellectual Property; Licenses, Etc

110

Section 5.15. Solvency

111110

Section 5.16. Collateral Documents

111110

Section 5.17. Use of Proceeds

111

Section 5.18. Anti-Terrorism Laws; OFAC and Anti-Corruption Laws

111

 

 

ARTICLE 6 AFFIRMATIVE
COVENANTS

 

 

Section 6.01. Financial Statements

112

Section 6.02. Certificates; Other Information

113112

Section 6.03. Notices

114

Section 6.04. Maintenance of Existence

115114

Section 6.05. Maintenance of Properties

115

Section 6.06. Maintenance of Insurance

115

Section 6.07. Compliance with Laws

115

Section 6.08. Books and Records

115

Section 6.09. Inspection Rights

116115

Section 6.10. Covenant to Guarantee Obligations and Give Security

116

Section 6.11. Use of Proceeds

117

Section 6.12. Further Assurances and Post-Closing Covenants

117

Section 6.13. Designation of Subsidiaries

118117

Section 6.14. Payment of Taxes

118

Section 6.15. Nature of Business

118

Section 6.16. Maintenance of Ratings

119118

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE 7
NEGATIVE COVENANTS

 

 

Section 7.01. Liens

119

Section 7.02. Investments

122

Section 7.03. Indebtedness

126125

Section 7.04. Fundamental Changes

130

Section 7.05. Dispositions

131

Section 7.06. Restricted Payments

134

Section 7.07. Transactions with Affiliates

137

Section 7.08. Prepayments, Etc., of Indebtedness

139

Section 7.09. Financial Covenants

139

Section 7.10. Negative Pledge and Subsidiary Distributions

140139

Section 7.11. Use of Proceeds

141140

 

 

ARTICLE 8 EVENTS
OF DEFAULT AND REMEDIES

 

 

Section 8.01. Events of Default

141

Section 8.02. Remedies Upon Event of Default

143142

Section 8.03. Exclusion of Immaterial Subsidiaries

144143

Section 8.04. Application of Funds

144

Section 8.05. Right to Cure

145

 

 

ARTICLE 9 ADMINISTRATIVE
AGENT AND OTHER AGENTS

 

 

Section 9.01. Appointment and Authorization of Agents

146

Section 9.02. Delegation of Duties

147

Section 9.03. Liability of Agents

147

Section 9.04. Reliance by Agents

148

Section 9.05. Notice of Default

148

Section 9.06. Credit Decision; Disclosure of Information by Agents

148

Section 9.07. Indemnification of Agents

149

Section 9.08. Agents in their Individual Capacities

149

Section 9.09. Successor Agents

150149

Section 9.10. Administrative Agent May File Proofs of Claim

150

Section 9.11. Collateral and Guaranty Matters

151

Section 9.12. Other Agents; Arrangers and Managers

152

Section 9.13. Appointment of Supplemental Administrative Agents

152

Section 9.14. [Reserved]

153

Section 9.15. Cash Management Obligations; Secured Hedge Agreements

153

 

 

ARTICLE 10
MISCELLANEOUS

 

 

Section 10.01. Amendments, Etc

153

Section 10.02. Notices and Other Communications; Facsimile Copies

155

Section 10.03. No Waiver; Cumulative Remedies

157

Section 10.04. Attorney Costs and Expenses

157

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

Section 10.05. Indemnification by the Borrowers

158157

Section 10.06. Payments Set Aside

159

Section 10.07. Successors and Assigns

159

Section 10.08. Confidentiality

163

Section 10.09. Setoff

164

Section 10.10. Counterparts

165

Section 10.11. Integration

165

Section 10.12. Survival of Representations and Warranties

165

Section 10.13. Severability

165

Section 10.14. GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS

165

Section 10.15. WAIVER OF RIGHT TO TRIAL BY JURY

166

Section 10.16. Binding Effect

166

Section 10.17. Judgment Currency

167166

Section 10.18. Lender Action

167

Section 10.19. USA PATRIOT Act

167

Section 10.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

167

Section 10.21. Obligations Absolute

168

Section 10.22. No Advisory or Fiduciary Responsibility

168

Section 10.23. Joint and Several Liability

169168

 

SCHEDULES

 

 

 

 

1.01A

—

Guarantors

1.01B

—

Excluded Subsidiaries

1.01C

—

Unrestricted Subsidiaries

1.01D

—

China Entities

1.01E

—

Immaterial Subsidiaries

2.01

—

Commitments

2.03

—

Existing Letters of Credit

4.01(a)

—

Certain Security Interests and Guarantees

5.06

—

Litigation

5.11

—

Subsidiaries and Other Equity Investments

6.12

—

Post-Closing Covenants

7.01(b)

—

Existing Liens

7.02

—

Existing Investments

7.03(c)

—

Surviving Indebtedness

7.07

—

Transactions with Affiliates

10.02

—

Administrative Agent’s Office, Certain Addresses for Notices

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of June 16, 2016, among PIZZA HUT
HOLDINGS, LLC, KFC HOLDING CO. and TACO BELL OF AMERICA, LLC as co-borrowers
(each, a “Borrower” and collectively, the “Borrowers”), JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as Administrative Agent, and Collateral Agent and each L/C
Issuer and lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

1.             The Borrowers have requested that the Lenders extend credit on
the Closing Date directly to or on behalf of the Borrowers in the form of
(i) Term A Loans (as this and other capitalized terms used in these Preliminary
Statements are defined in Section 1.01 below) in an initial aggregate principal
amount of $500,000,000, (ii) Term B Loans in an initial aggregate principal
amount equal to $2,000,000,000 and (iii) a Revolving Credit Facility in an
initial aggregate principal amount of $1,000,000,000. The Revolving Credit
Facility may include one or more Swing Line Loans and one or more Letters of
Credit from time to time.

 

2.             The proceeds of the Term Loans together with the proceeds of
borrowings under the Revolving Credit Loans and proceeds from the issuance of
the Senior Notes will be used by the Borrowers (i) to repay amounts outstanding
under that certain Credit Agreement dated as of March 22, 2012 among Yum!
Brands, Inc. (“Parent”), the subsidiaries of Parent party thereto, the lenders
party thereto and JPMCB, as administrative agent, (ii) to make the Specified
Distribution to Parent and (iii) to pay fees and expenses in connection with the
foregoing (collectively, the “Transactions”). The proceeds of Revolving Credit
Loans made after the Closing Date and Letters of Credit will be used for working
capital and other general corporate purposes of the Borrowers and their
Subsidiaries. Swing Line Loans will be used for general corporate purposes of
the Borrowers and their Subsidiaries.

 

3.             The Lenders have indicated their willingness to lend, and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1

 

Definitions and Accounting Terms

 

Section 1.01.         Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“1998 Indenture” means the Indenture, dated as of May 1, 1998, between the
Parent (then known as Tricon Global Restaurants, Inc.) and The First National
Bank of Chicago, as Trustee, as amended and supplemented and in effect from time
to time.

 

“20172018 Refinancing Amendment” means the Refinancing Amendment No. 3 to this
Credit Agreement dated as of March 21, 2017April 3, 2018 among the Loan Parties,
the Administrative Agent and the New2018 Term B Lenders.

 

--------------------------------------------------------------------------------


 

“20172018 Refinancing Amendment Effective Date” means the “Amendment Effective
Date” as defined in the 20172018 Refinancing Amendment.

 

“2018 Term B Lenders” means, at any time, each Lender holding a 2018 Term B Loan
at such time.

 

“2018 Term B Loans” means “2018 Term B Loans” as defined in, and made and/or
converted in accordance with the 2018 Refinancing Amendment.

 

[g97741ks09i001.gif][g97741ks09i001.gif][g97741ks09i001.gif]“Acceptable
Discount” has the meaning specified in Section 2.05(d)(iii).

 

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

 

“Accounting Changes” has the meaning specified in Section 1.03(d).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

 

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

[g97741ks09i001.gif]“Additional Lender” has the meaning specified in Section
2.14(d).

 

“Administrative Agent” means, subject to Section 9.13, JPMCB (and any of its
Affiliates selected by JPMCB to act as administrative agent for any of the
facilities provided hereunder), in its capacity as administrative agent under
the Loan Documents, or any successor administrative agent appointed in
accordance with Section 9.09.

 

[g97741ks09i001.gif]“Administrative Agent’s Office” means, with respect to any
currency, the Administrative Agent’s address and, as appropriate, account as set
forth on Schedule 10.02 with respect to such currency, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative
thereto.[g97741ks09i001.gif] Notwithstanding the foregoing, no Lender listed on
Schedule 2.01 (nor any of their respective Affiliates a majority of the voting
Equity Interests of which are owned directly or indirectly by a parent company
of any such Lender) shall be deemed to be an Affiliate of the Borrowers or any
Restricted Subsidiary.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

2

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.17.

 

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
a Revolving Alternative Currency.

 

“Alternative Currency Sublimit” means $350,000,000.

 

“Annual Financial Statements” means (i) the audited consolidated balance sheets
of Parent and its consolidated subsidiaries as of the last day of each of the
three most recent fiscal years ended at least 90 days prior to the Closing Date
and (ii) the related audited consolidated statements of income and cash flows of
Parent and its consolidated subsidiaries for each of the three most recent
fiscal years ended at least 90 days prior to the Closing Date.

 

[g97741ks09i001.gif]“Anti-Corruption Laws” has the meaning specified in
Section 5.18(a).

 

“Anticipated Cure Deadline” has the meaning specified in Section 8.05(a).

 

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans of the applicable currency,
Base Rate Loans, L/C Advances, Swing Line Loans or Letters of Credit, as
applicable, as notified to the Administrative Agent, any of which offices may be
changed by such Lender.

 

[g97741ks09i001.gif]“Applicable Percentage” means, at any time (a) with respect
to any Lender with a Commitment of any Class, the percentage equal to a fraction
the numerator of which is the amount of such Lender’s Commitment of such
Class at such time and the denominator of which is the aggregate amount of all
Commitments of such Class of all Lenders (provided that (i) in the case of
Section 2.16 when a Defaulting Lender shall exist, “Applicable Percentage” with
respect to the Revolving Credit Facility shall be determined by disregarding any
Defaulting Lender’s Revolving Credit Commitment and (ii) if the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages of the
Lenders shall be determined based upon the Revolving Credit Commitments most
recently in effect) and (b) with respect to the Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s Outstanding Amount
of the Loans of such Class and the denominator of which is the aggregate
Outstanding Amount of all Loans of such Class.

 

“Applicable Rate” means a percentage per annum equal to:

 

(a)           [g97741ks09i001.gif](i) until delivery of financial statements and
a related Compliance Certificate for the first full fiscal quarter commencing on
or after the 2017 Amendment Effective Date pursuant to Section 6.01, (A) for
Eurocurrency Rate Loans that are Term B Loans, 2.00%, and (B) for Base Rate
Loans that are Term B Loans, 1.00% and (ii) thereafter, (x) if the Secured Net
Leverage Ratio set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 6.02(a) is less than 1.00:1.00,
(A) the Applicable Rate for Eurocurrency Rate

 

3

--------------------------------------------------------------------------------


 

[g97741ks09i001.gif]Loans that are Term B Loans shall be 1.75% and (B) the
Applicable Rate for Base Rate Loans that are Term B Loans shall be 0.75% and
(y) if the Secured Net Leverage Ratio set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a) is
greater than or equal to 1.00:1.00, (A) the Applicable Rate for Eurocurrency
Rate Loans that are Term B Loans shall be 2.00% and (B) the Applicable Rate for
Base Rate Loans that are Term B Loans shall be 1.00%, and

 

(a)           (i) for Eurocurrency Rate Loans that are Term B Loans, 1.75%, and
(ii) for Base Rate Loans that are Term B Loans, 0.75%, and

 

(b)           [g97741ks09i001.gif](i) until delivery of financial statements and
a related Compliance Certificate for the first full fiscal quarter commencing on
or after the Second Amendment Effective Date pursuant to Section 6.01, (A) for
Eurocurrency Rate Loans that are Term A Loans or Revolving Credit Loans,1.50%,
(B) for Base Rate Loans that are Term A Loans or Revolving Credit Loans, 0.50%,
and (C) for letter of credit fees, 1.50% per annum, and (ii) thereafter, in
connection with Revolving Credit Loans, Term A Loans and letter of credit fees,
the percentages per annum set forth in the table below, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

Total Leverage Ratio

 

Eurocurrency Rate Loans and 
Letter of Credit Fees

 

Base Rate 
Loans

 

Greater than or equal to 4.25:1.00

 

1.75

%

0.75

%

Less than 4.25:1.00 but greater than or equal to 2.75:1.00

 

1.50

%

0.50

%

Less than 2.75:1.00

 

1.25

%

0.25

%

 

Any change in the Applicable Rate pursuant to clauses (a) and (b) above
resulting from a change in the Secured Net Leverage Ratio or Total Leverage
Ratio, as applicable, shall become effective as of the first Business Day
immediately following the date the applicable Compliance Certificate is
delivered pursuant to Section 6.02(a).

 

[g97741ks09i002.gif][g97741ks09i001.gif][g97741ks09i001.gif][g97741ks09i001.gif][g97741ks09i001.gif]Notwithstanding
anything to the contrary contained above in this definition or elsewhere in this
Agreement, if it is subsequently determined that the Secured Net Leverage Ratio
or Total Leverage Ratio, as applicable, set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason (or a
Compliance Certificate is not delivered within the time period set forth in
Section 6.02) and the result thereof is that the Lenders received interest or
fees for any period based on an Applicable Rate that is less than that which
would have been applicable had the Secured Net Leverage Ratio or Total Leverage
Ratio, as applicable, been accurately determined, then, for all purposes of this
Agreement, the “Applicable Rate” for any day occurring within the period covered
by such Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Secured Net Leverage Ratio or
Total Leverage Ratio for such period, as applicable, and any shortfall in the
interest or fees theretofore paid by the Borrowers for the relevant period
pursuant to Section 2.08 and Section 2.09 as a result of the miscalculation of
the Secured Net Leverage Ratio or Total Leverage Ratio, as applicable, shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.08 or Section 2.09, as applicable, within ten (10) Business Days
following the determination described above.

 

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Incremental Revolving Credit Commitments or Extended Revolving Credit
Commitments and any Incremental Term Loans, Extended Term Loans or Revolving
Credit Loans made pursuant to any Incremental Revolving

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes (other than via an Undisclosed Administration) the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person or its parent entity.

 

“Base Rate” means:

 

(1)           a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the highest of:

 

(a)           the Prime Rate on such day;

 

(b)           ½ of 1.00% per annum above the New York Fed Bank Rate in effect on
such day; and

 

(c)           the Eurocurrency Rate for Dollar deposits for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that, for the purpose of this
definition, the Eurocurrency Rate for any day shall be based on the Eurocurrency
Screen Rate (or if the Eurocurrency Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day (without any rounding).

 

Any change in the Base Rate due to a change in the Prime Rate, the New York Fed
Bank Rate or the Eurocurrency Rate shall be effective from and including the
effective date of such change in the Prime Rate, the New York Fed Bank Rate or
the Eurocurrency Rate, respectively.

 

“Base Indenture” means that certain Indenture, dated as of May 11, 2016 (as
amended, restated, supplemented or otherwise modified from time to time), by and
between Taco Bell Funding, LLC, as issuer, and Citibank, N.A., as trustee and
securities intermediary.

 

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Companies and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens other than any nonconsensual Lien that is permitted under the Loan
Documents, Liens of the Collateral Agent and Liens that are subordinated to or
pari passu with the Liens of the Collateral Agent pursuant to a Customary
Intercreditor Agreement) of the Companies and their Restricted Subsidiaries as
of such date, which aggregate amount of cash and Cash Equivalents shall be
determined without giving pro forma effect to the proceeds of Indebtedness
incurred on such date, up to $1,000,000,000 (or, solely with respect to the
calculation of (x) the Financial Covenant set forth in Section 7.09(a), (y) the
Applicable Rate with respect to Term A Loans and Revolving Loans and (z) the
Commitment Fee Rate, no more than $750,000,000); provided that Consolidated
Total Debt shall not include (A) Indebtedness owed to a Company or a Restricted
Subsidiary, (B) Indebtedness with respect to Cash Management Obligations,
(C) Letters of Credit (or other letters of credit, including Bilateral L/C
Obligations), except to the extent of Unreimbursed Amounts (or unreimbursed
amounts) thereunder, (D) obligations under Swap Contracts entered into in the
ordinary course of business and not for speculative purposes and
(E) Indebtedness in respect of any Permitted Receivables Financing.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a combined balance sheet of the Companies at such date and
(ii) long-term accounts receivable over (b) the sum of (i) all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a combined balance sheet of the Companies
on such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt or other long-term
liabilities, (b) all Indebtedness consisting of Revolving Credit Loans, Swing
Line Loans and L/C Obligations to the extent otherwise included therein, (c) the
current portion of interest, (d) the current portion of current and deferred
income taxes, (e) the current portion of any Capitalized Lease Obligations,
(f) deferred revenue arising from cash receipts that are earmarked for specific
projects, (g) the current portion of deferred acquisition costs and (h) current
accrued costs associated with any restructuring or business optimization
(including accrued severance and accrued facility closure costs).

 

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

 

6

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such related Swap Obligation but
for such Guarantor’s failure to constitute an “eligible contract participant” at
such time.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) Taxes imposed on or measured by
net income, franchise Taxes and branch profits Taxes imposed by any jurisdiction
as a result of a present or former connection of such Agent, Lender, L/C Issuer
or other recipient, as the case may be, with such jurisdiction (including as a
result of being resident or being deemed to be resident, being organized,
maintaining an Applicable Lending Office or carrying on business or being deemed
to carry on business in such jurisdiction) (other than any connection arising
solely from the recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document), (b) any withholding Tax resulting from a failure of a Lender to
comply with Section 3.01(f) or Section 3.01(h), (c) any U.S. federal withholding
Tax imposed pursuant to FATCA,[g97741ks09i001.gif] (d) any U.S. federal backup
withholding imposed pursuant to Section 3406 of the Code and (e) in the case of
a Lender or L/C Issuer, (other than an assignee pursuant to a request by the
Borrower under Section 3.03), U.S. withholding Taxes imposed on amounts payable
to or for the account of such Lender or L/C Issuer with respect to an applicable
interest in a Loan, L/C Borrowing or Commitment pursuant to a law in effect on
the date on which (i) such Lender or L/C Issuer acquires such interest in the
Loan, L/C Borrowing or Commitment or (ii) such Lender or L/C Issuer changes its
lending office, except in the case of each of the preceding clauses (i) and
(ii) to the extent that such Lender or L/C Issuer (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts for such Taxes pursuant to Section 3.01.

 

“Existing Credit Agreement” means this Agreement as of the 2017 Refinancing
Amendment Effective Date prior to giving effect to the 2017 Refinancing
Amendment.

 

[g97741ks09i001.gif][g97741ks09i001.gif]“Existing Letters of Credit” has the
meaning specified in Section 2.03(a)(i).

 

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

 

“Extended Term Loans” has the meaning specified in Section 2.15(a).

 

[g97741ks09i001.gif][g97741ks09i001.gif]”Extension” has the meaning specified in
Section 2.15(a). “Extension Offer” has the meaning specified in Section 2.15(a).

 

“Facility” means a Class of Term Loans or a Revolving Credit Facility, as the
context may require.

 

“FATCA” means current Sections 1471 through 1474 of the Code (and any amended or
successor version that is substantively comparable that is not materially more
onerous to comply with) or

 

7

--------------------------------------------------------------------------------


 

LLC in their capacities as Joint Lead Arrangers and Joint Bookrunners under this
Agreement and (ii) with respect to the 20172018 Refinancing Amendment, JPMorgan
Chase Bank, N.A., Wells Fargo Securities, LLC, Goldman Sachs and Citigroup
Global Markets Inc. in their capacities as Joint Lead Arrangers and Joint
Bookrunners under the 20172018 Refinancing Amendment.

 

“Lead Borrower” means KFC Holding Co.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Notwithstanding anything to the contrary herein, Goldman Sachs shall only be
required to issue standby letters of credit hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means, for Letters of Credit under the
Revolving Credit Facility, the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $160,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by one or more of the Companies and/or the Restricted Subsidiaries
permitted pursuant to this Agreement whose consummation is not conditioned upon
the availability of, or on obtaining, third party financing.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan (including
any Incremental Term Loans, any Extended Term Loans, loans made pursuant to any
Incremental Revolving Credit Commitment or loans made pursuant to Extended
Revolving Credit Commitments).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents, and (v) each Letter of
Credit Application, in each case as amended.

 

“Loan Parties” means, collectively, (i) each of the Companies and (ii) each of
the Subsidiary Guarantors.

 

8

--------------------------------------------------------------------------------


 

“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent” and (ii) the receipt and
sending of notices by and to and the disbursement by or payment to the
Administrative Agent, any L/C Issuer or Lender with respect to Loans and Letters
of Credit denominated in Dollars; (b) local time in London, England, with
respect to the time for the receipt and sending of notices by and to the
Administrative Agent, any L/C Issuer or any Lender with respect to Loans and
Letters of Credit denominated in Euro and British Pound Sterling; (c) local time
in London, England, with respect to the disbursement by or payment to the
Administrative Agent or any Lender with respect to Loans and Letters of Credit
denominated in Euro and British Pound Sterling; (d) local time in such other
jurisdiction as the Administrative Agent may specify with respect to the
disbursement by or payment to the Administrative Agent or any Lender with
respect to Loans and Letters of Credit denominated in any other Revolving
Alternative Currency; and (f) in all other circumstances, New York, New York
time.

 

“LTM EBITDA” means, with respect to the Companies and the Restricted
Subsidiaries, Consolidated EBITDA for the most recently ended Test Period on a
Pro Forma Basis.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Companies and the Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

 

“Material Real Property” means, as of any date, any real property owned in fee
simple by a Loan Party on such date located in the United States (including the
land, improvements and fixtures thereon) with a book value in excess of
$10,000,000.

 

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Companies that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Second Amendment Effective Date (and, with respect to
any Extended Revolving Credit Commitments, the maturity date applicable to such
Extended Revolving Credit Commitments in accordance with the terms hereof),
(b) with respect to the Term B Facility, the seventh anniversary of the
Closing2018 Refinancing Amendment Effective Date, (c) with respect to the Term A
Facility, the fifth anniversary of the Second Amendment Effective Date, and
(d) with respect to any (i) Extended Term Loan, the maturity date applicable to
such Extended Term Loan in accordance with the terms hereof or (ii) Incremental
Term Loan, the maturity date applicable to such Incremental Term Loan in
accordance with the terms hereof; provided that if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.

 

“Maximum Tender Condition” has the meaning specified in Section 2.17(b).

 

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

 

“Minimum Tender Condition” has the meaning specified in Section 2.17(b).

 

9

--------------------------------------------------------------------------------


 

assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Companies or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and Environmental Liabilities or with
respect to any indemnification obligations associated with such transaction, it
being understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Companies or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; and

 

(b)                            (i) with respect to the incurrence or issuance of
any Indebtedness by any Company or any Restricted Subsidiary, the excess, if
any, of (x) the sum of the cash received in connection with such incurrence or
issuance over (y) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket expenses and other customary expenses
incurred by such Company or such Restricted Subsidiary in connection with such
incurrence or issuance and (ii) with respect to any Permitted Equity Issuance by
any direct or indirect parent of any Company, the amount of cash from such
Permitted Equity Issuance contributed to the capital of any such Company.

 

“New Revolving Credit Commitment” means, the “New Revolving Credit Commitments”
as defined in, made available under and amended in accordance with the Second
Amendment.

 

“New Revolving Credit Lender” means, at any time, each Lender holding a New
Revolving Credit Commitment at such time.

 

“New Revolving Credit Loan” means, the “New Revolving Credit Loans” as defined
in the Second Amendment.

 

“New Term A Commitment” means, the “New Term A Commitments” as defined in and
made in accordance with the Second Amendment.

 

“New Term A Lender” means, at any time, each Lender holding a New Term A Loan at
such time.

 

“New Term A Loan” means, the “New Term A Loans” as defined in and made in
accordance with the Second Amendment.

 

“New Term B Lender” means, at any time, each Lender holding a New Term B Loan at
such time.

 

“New Term B Loan” means, the “New Term B Loans” as defined in, and made and /or
converted in accordance with the 2017 Refinancing Amendment.

 

“New York Fed” means the Federal Reserve Bank of New York.

 

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New

 

10

--------------------------------------------------------------------------------


 

faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Lead Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iii) such modification, refinancing, refunding, renewal or extension is
incurred by a Person who is the obligor of the Indebtedness being so modified,
refinanced, refunded, renewed or extended or a Loan Party.

 

“Permitted Refranchising Transaction” means Dispositions of restaurants and
related assets to Franchisees (or Persons who become Franchisees as a result of
such transaction), including through the sale of Equity Interests of Persons
owning such assets (limited in the case of Taco Bell restaurants to Dispositions
not to exceed $300,000,000450,000,000 during the term of this Agreement).

 

“Permitted Sale Leaseback” means any Sale Leaseback consummated by any Group
Member after the Closing Date; provided that any such Sale Leaseback not between
(a) a Loan Party and another Loan Party or (b) a Restricted Subsidiary that is
not a Loan Party and another Restricted Subsidiary that is not a Loan Party must
be, in each case, consummated for fair value as determined at the time of
consummation in good faith by (i) the applicable Group Member and (ii) in the
case of any Sale Leaseback (or series of related Sales Leasebacks) the aggregate
proceeds of which exceed $50,000,000, the board of managers or directors, as
applicable, of the applicable Group Member (which such determination may take
into account any retained interest or other Investment of the applicable Group
Member in connection with, and any other material economic terms of, such Sale
Leaseback); provided that, if after giving Pro Forma Effect to any such
Disposition, the aggregate proceeds of all such Dispositions since the Closing
Date exceeds the greater of (a) $250,000,000 and (b) 17.5% of LTM EBITDA, such
Group Member shall receive not less than 75.0% of such consideration in the form
of cash or Cash Equivalents (as determined in accordance with Section 7.05(m)).

 

“Permitted Tax Distribution” means if and for so long as the Companies are
members of a group filing a consolidated or combined tax return with any parent
entity and/or are disregarded entities for U.S. federal income tax purposes that
are directly owned by any member of such group, any dividends or other
distributions to fund any income Taxes for which such parent entity is liable up
to an amount not to exceed the amount of any such Taxes that the Companies which
are not treated as disregarded entities or partnerships for U.S. federal income
tax purposes and their Subsidiaries (excluding any China Entity except to the
extent of any amounts received by the Companies and their Restricted
Subsidiaries from any China Entity in respect of such Taxes) would have been
required to pay on a separate company basis or on a consolidated basis if the
Companies and such Subsidiaries had paid Tax on a consolidated, combined, group,
affiliated or unitary basis on behalf of an affiliated group consisting only of
the Companies and such Subsidiaries (and, in each case, for the avoidance of
doubt, taking into account taxes attributable to income of a disregarded entity
or partnership for U.S. federal income tax purposes, to the extent taxable to a
member of such group) and, without duplication, the amount of any income taxes
for which such parent entity is liable as a result of the ownership of any
Company that is treated as a disregarded entity or partnership for U.S. federal
income tax purposes (including, for this purpose, liability for Taxes in respect
of Subsidiaries of such Company as a result of such Subsidiaries being members
of a consolidated, combined, affiliated or unitary or similar group including
the Parent or any other parent entity); provided that such dividends or
distributions shall not exceed the actual Tax liability of the parent entity’s
consolidated, combined, unitary or affiliated group (or, if a parent entity is
not the parent of an actual group, the Taxes that would have been paid by the
parent entity, the Companies that are subsidiaries of such parent entity, and
their Restricted Subsidiaries as a stand-alone group).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

11

--------------------------------------------------------------------------------


 

the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (as
determined by the Lead Borrower in good faith) (i) (x) directly attributable to
such transaction, (y) expected to have a continuing impact on any Group Member
and (z) factually supportable or (ii) otherwise consistent with the definition
of Pro Forma Adjustment.

 

[g97741ks11i001.gif]“Proposed Discounted Prepayment Amount” has the meaning
specified in Section 2.05(d)(ii).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests of any Company, in each
case that are not Disqualified Equity Interests.

 

[g97741ks11i001.gif][g97741ks11i001.gif]“Qualifying Lenders” has the meaning
specified in Section 2.05(d)(iv).

 

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

 

“Refinancing” means the repayment in full of obligations under, and termination
of all commitments under, the Credit Agreement dated as of March 22, 2012 among
Parent, the subsidiaries of Parent party thereto, the lenders party thereto and
JPMCB, as administrative agent.

 

“Refinancing Revolving Credit Commitments” means Incremental Revolving Credit
Commitments that are designated by a Responsible Officer of the Lead Borrower as
“Refinancing Revolving Credit Commitments” in a certificate of a Responsible
Officer of the Lead Borrower delivered to the Administrative Agent on or prior
to the date of incurrence.

 

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Lead Borrower as “Refinancing Term Loans” in a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent on or prior to the date of incurrence.

 

[g97741ks11i001.gif][g97741ks11i001.gif]“Register” has the meaning specified in
Section 10.07(d).

 

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migration or leaching
into, upon, or through the Environment or into, under, from or through any
building, structure or facility.

 

“Rental Expense” means, for any Person for any period, the minimum rental
expense of such Person and its Restricted Subsidiaries deducted in determining
Consolidated Net Income of such Person for such period.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30)      day notice period has been
waived.

 

12

--------------------------------------------------------------------------------


 

Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Term A Commitments as of the Second
Amendment Effective Date is $500,000,000.

 

“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan outstanding.

 

“Term A Loan” means a Loan made pursuant to Section 2.01(a). For the avoidance
of doubt, from and after the Second Amendment Effective Date, New Term A Loans
shall constitute Term A Loans.

 

“Term B Lender” means, at any time, any Lender that has a Term B Loan
outstanding.

 

“Term B Loan” means a Loan made pursuant to Section 2.01(a). For the avoidance
of doubt, after the 20172018 Refinancing Amendment Effective Date, New2018 Term
B Loans shall constitute Term B Loans.

 

“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.

 

“Term Commitments” means a Term A Commitment or a commitment in respect of any
Incremental Term Loans or any combination thereof, as the context may require.

 

“Term Lenders” means the Term A Lenders, the Term B Lenders, the Lenders with
Incremental Term Loans and the Lenders with Extended Term Loans.

 

“Term Loans” means the Term A Loans, the Term B Loans, the Incremental Term
Loans and the Extended Term Loans.

 

“Term Note” means a promissory note of the Borrowers payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrowers
to such Term Lender resulting from any Class of Term Loans made by such Term
Lender.

 

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Companies ending on or prior to such
date for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or Section 6.01(b).

 

“Threshold Amount” means $100,000,000.

 

“Title Company” means any nationally recognized title insurance company as shall
be retained by Lead Borrower to issue the Mortgage Policies which is reasonably
acceptable to the Administrative Agent.

 

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Companies for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

13

--------------------------------------------------------------------------------


 

[g97741ks11i001.gif][g97741ks11i001.gif]test, any Total Leverage Ratio test
and/or any Consolidated Adjusted Fixed Charge Coverage Ratio test) (any such
amounts, the “Fixed Amounts”) substantially concurrently with any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with any such financial
ratio or test (any such amounts, the “Incurrence Based Amounts”), it is
understood and agreed that the Fixed Amounts (and any cash proceeds thereof)
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence-Based Amounts in connection with such substantially
concurrent incurrence; provided that this clause (b) shall apply solely with
respect to the incurrence of Incremental Facilities, Permitted Credit Facilities
Acquisition Debt and Permitted Alternative Incremental Facilities Debt and shall
not apply to any amounts incurred or transactions entered into (or consummated)
in reliance on any provision of Article VII (other than Section 7.03(t) and
Section 7.03(v)).

 

ARTICLE 2

 

The Commitments and Credit Extensions

 

Section 2.01.         The Loans.  Subject to the terms and conditions set forth
herein:

 

(a)                                 The Term A Borrowings.  Subject to the terms
and conditions set forth herein and in the [g97741ks11i001.gif]Second Amendment,
each New Term A Lender severally agrees to make to the Borrowers a single loan
denominated in Dollars in a principal amount equal to such New Term A Lender’s
New Term A Commitment on the Second Amendment Effective Date. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

(b)                                 The Term B Borrowings.  Subject to the terms
and conditions set forth herein and in the [g97741ks11i001.gif]20172018
Refinancing Amendment, (i) each Continuing Term B Lender (as defined in the
20172018 Refinancing Amendment) has agreed to continue all (or such lesser
amount as the applicable Lead Arrangers may allocate) of its existingExisting
Term B Loans (as defined in the Existing Credit Agreement2018 Refinancing
Amendment) outstanding on the 20172018 Refinancing Amendment Effective Date as
New2018 Term B Loans and (ii) each Additional Term B Lender (as defined in the
20172018 Refinancing Amendment) has agreed to make to the Borrowers a single
loan denominated in Dollars in a principal amount equal to such Additional Term
B Lender’s Additional Term B Commitment under (and as defined in) the 20172018
Refinancing Amendment, in each case, on the 20172018 Refinancing Amendment
Effective Date. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Term B Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

(c)                                  The Revolving Credit Borrowings.  Subject
to the terms and conditions set forth herein,
[g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif]each Revolving
Credit Lender severally agrees to make (or cause its Applicable Lending Office
to make) Revolving Credit Loans from time to time during the Availability Period
in Dollars or in any Revolving Alternative Currency in an aggregate principal
amount that will not (after giving effect to any prepayment of any Borrowing
made with proceeds of such Loans on the same Business Day) result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment or (ii) the aggregate Revolving Credit Exposure exceeding the
aggregate Revolving Credit Commitments; provided, that the aggregate Revolving
Credit Exposure denominated in Revolving Alternative Currencies shall not at any
time exceed the Alternative Currency Sublimit.  Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(c), prepay
under Section 2.05, and reborrow under this Section 2.01(c). Revolving Credit
Loans denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans,

 

14

--------------------------------------------------------------------------------


 

[g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif]Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.04. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be applied to the installments
thereof as directed by the Lead Borrower (it being understood and agreed that if
the Lead Borrower does not so direct at the time of such prepayment, such
prepayment shall be applied pro rata among all Classes of Term Loans against the
scheduled repayments of Term Loans of the relevant Class under Section 2.07 in
direct order of maturity) and shall be paid to the Appropriate Lenders in
accordance with their respective Applicable Percentages.

 

(ii)                                  The Borrowers may, upon notice to any
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by such Swing
Line Lender and the Administrative Agent not later than 1:00 p.m., New York City
time, on the date of the prepayment and (2) any such prepayment shall be in a
minimum principal amount of $1,000,000 or the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, the Lead[g97741ks11i001.gif] Borrower may rescind
any notice of prepayment under Section 2.05(a) if such prepayment would have
resulted from a refinancing of all of the Facilities, which refinancing shall
not be consummated or shall otherwise be delayed; provided that the Borrowers
shall be required to pay any amounts demanded pursuant to Section 3.04.

 

(iv)                              In the event that the Borrowers (x) make any
prepayment of Term B Loans in connection with any Repricing Transaction or
(y) effect any amendment of this Agreement resulting in a Repricing Transaction
with respect to Term B Loans, in each case prior to the six (6) month
anniversary of the 20172018 Refinancing Amendment Effective Date, the Borrowers
shall pay a premium in an amount equal to 1.00% of (A) in the case of clause
(x), the amount of the Term B Loan being prepaid or (B) in the case of clause
(y), the aggregate amount of the applicable Term B Loans outstanding immediately
prior to such amendment, in each case to the Administrative Agent, for the
ratable account of each of the Term B Lenders (including any Term B Lender
subject to a mandatory assignment in connection therewith).

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Within five (5) Business Days after
financial statements have been
delivered[g97741ks11i001.gif][g97741ks11i001.gif] pursuant to
Section 6.01(a) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(a), the Borrowers shall cause to be prepaid an
aggregate principal amount of Term Loans equal to (A) 50% (such percentage as it
may be reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements (commencing with
the first full fiscal year ending after the Closing Date), minus (B) the sum of
(i) all voluntary prepayments of Term Loans during such fiscal year and (ii) all
voluntary prepayments of Revolving Credit Loans and Swing Line Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness or any Cure Amount; provided that (x) the ECF
Percentage shall be 25% if the Total Leverage Ratio as of the last day of the
fiscal year covered by such financial statements was less than 3.003.75:1.00 and
greater than or equal to

 

15

--------------------------------------------------------------------------------


 

2.753.50:1.00 and (y) the ECF Percentage shall be 0% if the Total Leverage Ratio
as of the last day of the fiscal year covered by such financial statements was
less than 2.753.50:1.00.

 

(ii)                                  (A)                               Subject
to Section 2.05(b)(ii)(B), if following the Closing Date (x) any
[g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif]Company
or Restricted Subsidiary Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 7.05(a), (b), (c),
(d) (to the extent constituting a Disposition to a Loan Party, by a Restricted
Subsidiary that is not a Loan Party), (e), (f), (g), (i) (except as set forth in
the second proviso therein), (j), (k), (n), (q), (s) and (u)), or (y) any
Casualty Event occurs, which in the aggregate results in the realization or
receipt by such Company or Restricted Subsidiary of Net Cash Proceeds, the
Borrowers shall make a prepayment, in accordance with Section 2.05(b)(ii)(C),
pro rata among all Classes of Term Loans of 100% of all such Net Cash Proceeds
realized or received; provided that no such prepayment shall be required
pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of such Net
Cash Proceeds that the Lead Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing).

 

(B)                          With respect to any Net Cash Proceeds realized or
received with[g97741ks11i001.gif] respect to any Disposition (other than any
Disposition specifically excluded from the application of
Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of the Borrowers,
the Borrowers may reinvest an amount equal to all or any portion of such Net
Cash Proceeds in assets useful for its business within (x) twelve (12) months
following receipt of such Net Cash Proceeds or (y) if the Borrowers enter into a
legally binding commitment to reinvest such Net Cash Proceeds within twelve (12)
months following receipt thereof, one hundred eighty (180) days after the twelve
(12) month period that follows receipt of such Net Cash Proceeds; provided that
(i) so long as a Default or Event of Default shall have occurred and be
continuing, the Borrowers shall not be permitted to make any such reinvestments
(other than pursuant to a legally binding commitment that the Borrowers entered
into at a time when no Event of Default is continuing) and (ii) if any Net Cash
Proceeds are not so reinvested by the deadline specified in clause (x) or
(y) above, as applicable, or if any such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, an amount equal to 100% of any such Net Cash Proceeds
shall be applied, in accordance with Section 2.05(b)(ii)(C), to the prepayment
of the Term Loans as set forth in this Section 2.05.

 

(C)                          On each occasion that the Borrowers must make a
prepayment of the[g97741ks11i001.gif] Term Loans pursuant to this
Section 2.05(b)(ii), the Borrowers shall, within five (5) Business Days after
the date of realization or receipt of such Net Cash Proceeds in the minimum
amount specified above (or, in the case of prepayments required pursuant to
Section 2.05(b)(ii)(B), within five (5) Business Days of the deadline specified
in clause[g97741ks11i001.gif] (x) or (y) thereof, as applicable, or of the date
the Borrowers reasonably determine that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(v) below, of the principal amount
of Term Loans, in an amount equal to 100% of such Net Cash Proceeds realized or
received;

 

(iii)                               If, following the Closing Date, any Company
or Restricted Subsidiary incurs
or[g97741ks11i001.gif][g97741ks11i001.gif] issues any (A) Refinancing Term
Loans, (B) Indebtedness pursuant to Section 7.03(w) or (C) Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.03, the
Borrowers shall cause to be prepaid an aggregate principal amount of Term Loans
equal to 100%

 

16

--------------------------------------------------------------------------------


 

Payment Dates (commencing with the first payment 
date occurring at least one full fiscal quarter after the 
Second Amendment Effective Date):

 

Quarterly Amortization 
Percentage:

 

First four payment dates

 

0

%

Second four payment dates

 

1.25

%

Third four payment dates

 

1.25

%

Fourth four payment dates

 

1.875

%

Fifth four payment dates

 

3.75

%

 

(b)                                   Term B Loans. The Borrowers shall repay to
the Administrative Agent for the ratable account of the Term Lenders holding
each Class of Term B Loans in Dollars (i) on the last Business Day of each
March, June, September and December, commencing with the secondfirst such date
to occur after the 20172018 Refinancing Amendment Effective Date, an aggregate
principal amount equal to 0.25% of the aggregate principal amount of the Term B
Loans funded on the 20172018 Refinancing Amendment Effective Date and (ii) on
the Maturity Date for the Term B Loans, the aggregate principal amount of all
Term B Loans outstanding on such date; provided that payments required by
Section 2.07(b)(i) shall be reduced as a result of the application of
prepayments in accordance with Section 2.05. In the event any Incremental Term
Loans or Extended Term Loans are made, such Incremental Term Loans or Extended
Term Loans, as applicable, shall be repaid by the Borrowers in the amounts and
on the dates set forth in the definitive documentation with respect thereto and
on the applicable Maturity Date thereof.

 

(c)                                    Revolving Credit Loans.  The Borrowers
shall repay to the Administrative Agent for the ratable account of the
Appropriate Lenders on the Maturity Date for the Revolving Credit Facility the
principal amount of each of its Revolving Credit Loans outstanding on such date
in the currency in which such Revolving Credit Loan is denominated.

 

(d)                                   Swing Line Loans.  The Borrowers shall
repay its Swing Line Loans on the earlier to occur of (i) the date five
(5) Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Credit Facility.

 

Section 2.08.         Interest.

 

(a)                                   Subject to the provisions of
Section 2.08(b), (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate, (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
relevant Applicable Rate for Revolving Credit Loans that are Base Rate Loans (or
such other rate as may otherwise be agreed by the Borrowers and the applicable
Swing Line Lender).

 

(b)                                   The Borrowers shall pay interest on past
due amounts under this Agreement at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand to the fullest extent
permitted by and subject to applicable Laws, including in relation to any
required additional agreements.

 

17

--------------------------------------------------------------------------------


 

[g97741ks11i001.gif][g97741ks11i001.gif][g97741ks11i001.gif]voluntary
prepayments of the Term Loans and voluntary permanent reductions of the
Revolving Credit Commitments (including Discounted Voluntary Prepayments limited
to the cash amount paid) effected after the Closing Date (it being understood
that (x) any prepayment of Term Loans with the proceeds of substantially
concurrent borrowings of new Loans hereunder or any reduction of Revolving
Credit Commitments in connection with a substantially concurrent issuance of new
revolving commitments hereunder and (y) any prepayment of Term Loans or any
reduction of Revolving Credit Commitments funded with proceeds from Incremental
Facilities incurred pursuant to clause (iv) below, in the case of each of
(x) and (y) shall not increase the calculation of the amount under this clause
(ii)) plus (iii) the cash amount paid in respect of any reduction in the
outstanding principal amount of the outstanding Loans or any Incremental
Facility resulting from assignments to (and purchase by) any Borrower, excluding
any reduction funded with proceeds from Incremental Facilities incurred pursuant
to clause (iv) below plus (iv)[g97741ks11i001.gif][g97741ks11i001.gif] unlimited
additional Incremental Facilities, Permitted Credit Facilities Acquisition Debt
and Permitted Alternative Incremental Facilities Debt so long as, after giving
Pro Forma Effect thereto (assuming that any such Incremental Revolving Credit
Commitments are drawn in full) and after giving effect to any Permitted
Acquisition consummated in connection therewith and all other appropriate Pro
Forma Adjustments (but excluding the cash proceeds of any such Incremental Term
Loans or Incremental Revolving Credit Commitments), the First Lien Senior
Secured Leverage Ratio shall not exceed 3.50:1.00; provided, for the avoidance
of doubt, that Incremental Facilities, Permitted Credit Facilities Acquisition
Debt and Permitted Alternative Incremental Facilities Debt may be incurred
pursuant to this clause (iv) prior to utilization of the amount set forth in
clause (i) above. Each Incremental Facility shall be in an integral multiple of
$5,000,000 and be in an aggregate principal amount that is not less than
$25,000,000 in case of Incremental Term Loans or $15,000,000 in case of
Incremental Revolving Credit Commitments, provided that such amount may be less
than the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above. Each Incremental Facility shall have
the same guarantees as, and be secured on a pari passu basis by the same
Collateral securing, all of the other Obligations under this Agreement.

 

(b)           Any Incremental Term Loans (i) for purposes of prepayments, shall
be treated substantially[g97741ks11i001.gif] the same as (and in any event no
more favorably than) the applicable Class of Term Loans, (ii) shall have
interest rate margins and (subject to clauses (iii) and (iv)) amortization
schedule as determined by the Borrowers and the lenders thereunder (provided
that, (A) if the Applicable Rate (which, for such purposes only, shall be deemed
to include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity) payable to all lenders providing such Incremental Term Loans that are
“term loan Bs” (but excluding customary arrangement or commitment fees payable
to any arranger or bookrunner or their Affiliates in connection therewith))
relating to any Incremental Term Loans that are “term loan Bs” exceeds the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount (with original issue discount
being equated to interest based on an assumed four-year life to maturity)
payable to all Lenders providing theany Class of Term B Loans (but excluding
customary arrangement or commitment fees payable to any arranger, bookrunner or
agent or their Affiliates in connection therewith)) relating to any such
Class of Term B Loans immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50%, the Applicable Rate relating
to such Term B Loans shall be adjusted to be equal to the Applicable Rate
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount (with original issue discount being
equated to interest based on an assumed four-year life to maturity) payable to
all lenders providing such Incremental Term Loans that are “term loan Bs” (but
excluding customary arrangement or commitment fees payable to any arranger or
bookrunner or their Affiliates in connection therewith)) relating to such
Incremental Term Loans that are “term loan Bs” minus 0.50%; provided, that this
clause (A) shall not be applicable to any Incremental Term Loan that has a
maturity date that is at least eighteen months after the latest Maturity Date
with respect to such Term B Loans and (B) if the Applicable Rate (which, for
such purposes only, shall be deemed to include all upfront or similar fees or
original issue

 

18

--------------------------------------------------------------------------------


 

security interests in, the Collateral described therein and to the extent
intended to be created thereby, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable Laws (which filings or recordings shall be made to the
extent required by any Collateral Document) and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Collateral Document), the Liens created by such Collateral
Documents will constitute so far as possible under relevant Law fully perfected
first-priority Liens on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than Permitted Liens.

 

Section 5.17.         Use of Proceeds. The proceeds of the Term A Loans, the
Term B Loans (other than the New2018 Term B Loans) and the Revolving Credit
Loans shall be used in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement. The New2018 Term B Loans shall be used
on the 20172018 Refinancing Amendment Effective Date to refinance in full the
Outstanding Amount of Existing Term B Loans (as defined in the Existing Credit
Agreement2018 Refinancing Amendment) immediately prior to the effectiveness of
the 20172018 Refinancing Amendment.

 

Section 5.18.         Anti-Terrorism Laws; OFAC and Anti-Corruption Laws. 
(a) Each of the Companies and their Subsidiaries has complied and is in
compliance, in all material respects, with the Sanctions Laws and Regulations
and with the United States Foreign Corrupt Practices Act of 1977, as amended and
any similar laws, rules or regulations issued, administered or enforced by any
Governmental Authority having jurisdiction over any of the Companies and their
Subsidiaries (“Anti-Corruption Laws”). No Borrowing or Letter of Credit, or use
of any part of the proceeds of any Loan, will violate or result in the violation
of any Sanctions Laws and Regulations or any Anti-Corruption Laws applicable to
any party hereto.

 

(b)                                 None of (i) the Companies or any other Loan
Party, (ii) the Restricted Subsidiaries that are not Loan Parties or (iii) to
the knowledge of the Borrowers, any director, manager, officer, agent or
employee of the Companies or any of their Restricted Subsidiaries, in each case,
is (A) on the list of “Specially Designated Nationals and Blocked Persons” or
other sanctions list maintained by OFAC, (B) located, organized or resident in a
country or territory that is itself the target of any Sanctions Laws and
Regulations or (C) 50% or more owned by one or more Persons described in clause
(A) above.

 

(c)                                  The Companies and their Restricted
Subsidiaries have implemented and maintain in effect policies and procedures
reasonably designed to ensure compliance by the Companies and the Restricted
Subsidiaries, and by their respective directors, officers, employees and agents
in connection with any such Person’s actions on behalf of the Companies or the
Restricted Subsidiaries, with Sanctions Laws and Regulations and with
Anti-Corruption Laws.

 

ARTICLE 6

 

Affirmative Covenants

 

From and after the Closing Date and for so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrowers shall, and shall (except in the case of the
covenants set forth in Section 6.01, Section 6.02 and Section 6.03) cause each
of the other Companies and the Restricted Subsidiaries to:

 

19

--------------------------------------------------------------------------------


 

[g97741ks13i001.gif][g97741ks13i001.gif][g97741ks13i001.gif]Supplemental
Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article 9 and of Section 10.04 and Section 10.05 that refer
to the Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the applicable Borrower
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Administrative Agent. In
case any Supplemental Administrative Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Age

 

Section 9.14.         [Reserved].

 

Section 9.15.         Cash Management Obligations; Secured Hedge Agreements.
Except as[g97741ks13i001.gif] otherwise expressly set forth herein or in any
Collateral Document, no Cash Management Bank, Bilateral L/C Provider or Hedge
Bank that obtains the benefits of Section 8.04, any Guaranty or any Collateral
by virtue of the provisions hereof or of any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise[g97741ks13i001.gif] in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article 9 to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Cash Management Obligations, Bilateral L/C
Obligations or Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank, Bilateral L/C Provider or
Hedge Bank, as the case may be.

 

Section 9.16.         Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s

 

20

--------------------------------------------------------------------------------


 

entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(iii)                    (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)                     such other representation, warranty and covenant as may
be agreed in writing between the Administrative Agent, in its sole discretion,
and such Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

 

(i)                    none of the Administrative Agent, the Lead Arrangers or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),

 

(ii)                    the Person making the investment decision on behalf of
such Lender with respect to the entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                    the Person making the investment decision on behalf of
such Lender with respect to the entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)                    the Person making the investment decision on behalf of
such Lender with respect to the entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

21

--------------------------------------------------------------------------------


 

(v)                   no fee or other compensation is being paid directly to the
Administrative Agent, the Lead Arrangers or any of their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)           The Administrative Agent and the Lead Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE 10

 

Miscellaneous

 

Section 10.01.      Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrowers or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Lead Borrower or the applicable Loan Party, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of each Lender directly and adversely
affected thereby (it being understood that a waiver of any condition precedent
set forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

(b)                                 postpone any date scheduled for, or reduce
the amount of, any payment of principal or interest under Section 2.07 or
Section 2.08, fees or other amounts without the written consent of each Lender
directly and adversely affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iii) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;

 

22

--------------------------------------------------------------------------------


 

[g97741ks13i001.gif][g97741ks13i001.gif]determination that such Indemnitee was
not entitled to indemnification or contribution rights with respect to such
payment pursuant to the express terms of this Section 10.05. The agreements in
this Section 10.5    shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the[g97741ks13i001.gif] termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes other than Taxes that represent liabilities, obligations, losses,
damages, etc., with respect to a non-Tax claim.

 

Section 10.06.   Payments Set Aside.  To the extent that any payment by or on
behalf of a Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate.

 

Section 10.07.   Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of
the[g97741ks13i001.gif][g97741ks13i001.gif] parties hereto and their respective
successors and assigns permitted hereby, except that, except as otherwise
provided herein (including without limitation as permitted under Section 7.04),
neither the Loan Parties nor any of their respective Subsidiaries may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to[g97741ks13i001.gif] one or
more assignees (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Lead Borrower, provided that, no consent
of the Lead Borrower[g97741ks13i001.gif] shall be required for an assignment
(1) of any Term Loan to any other Lender, any Affiliate of a Lender or any
Approved Fund, (2) of any Revolving Credit Loan or Revolving Credit Commitment
to any other Revolving Lender, any Affiliate of a Revolving Lender or any
Approved Fund or (3) of any Term Loan, Revolving Credit Loans or Revolving
Credit Commitment, if an Event of Default under
Section 8.01(a),[g97741ks13i001.gif] (f) or (g) (in the case of
Section 8.01(f) or (g), limited to the Borrowers) has occurred and is
continuing, to any Assignee; provided, further, that (i) with respect to an
assignment of Term Loans, such consent shall be deemed to have been given if the
Lead

 

23

--------------------------------------------------------------------------------


 

Borrower has not responded within 5 Business Days after notice by the
Administrative Agent and (ii) with respect to an assignment of Revolving Credit
Loans, such consent shall be deemed to have been given if the Lead Borrower has
not responded within 10 Business Days after notice by the Administrative Agent;

 

(B)                               the Administrative Agent; provided (1) that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to another Lender, an Affiliate of a Lender or an
Approved Fund or (2) of any Revolving Credit Loan or Revolving Credit Commitment
to any other Revolving Lender;

 

(C)                               each L/C Issuer at the time of such
assignment, provided that no consent of such L/C Issuers shall be required for
any assignment of a Term Loan; and

 

(D)                               in the case of any assignment of any of the
Revolving Credit Facility, each Swing Line Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (in the case of the Revolving Credit Facility) or
$250,000 (in the case of a Term Loan) unless the Lead Borrower and the
Administrative Agent otherwise consents, provided that (1) no such consent of
the Lead Borrower shall be required if an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption;

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any documentation required by Section 3.01(f);

 

(D)                               the Assignee shall not be a natural person,
(other than as set forth in Section 2.05(d)) a Borrower (or any of its
Affiliates) or a Disqualified Lender as of the “trade date” with respect to such
assignment (provided that the list of Disqualified Lenders (other than any
“reasonably identifiable affiliate” (on the basis of the similarity of such
affiliate’s name to the name of an entity identified in writing on the list of
Disqualified Lenders) included in the definition of “Disqualified Lenders”) is
made available to any Lender who specifically requests a copy thereof (it being
understood that, irrespective of anything herein (including in Section 10.07) to
the contrary, the Administrative Agent or any such Lender may disclose any such
copy to any prospective Lender (including a Person that is a Disqualified Lender
at the time of such disclosure) who specifically requests a copy thereof); and

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

TO

CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

 

KFC Holding Co.

 

Lead Borrower

1441 Gardiner Lane

Louisville, Kentucky 40213

Attn: William L. Gathof, Vice President and Treasurer

Phone: (502) 874-8618

Fax: (502) 874-8948

Email: Larry.Gathof@yum.com

 

JPMorgan Chase Bank, N.A.

 

Administrative Agent

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE 19713

Attn: Chelsea Hamilton

Phone: (302) 634-8822

Email: chelsea.hamilton@jpmchase.com

 

With respect to Revolving Alternative Currency:

 

J.P. Morgan Europe Limited

Loans Agency 6th floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attn: Loans Agency

Facsimile: +44 20 7777 2360

 

Collateral Agent

JPMorgan Chase Bank, N.A.

IB Collateral ServicesCIB DMO WLO

10 S. Dearborn, 7th Floor

Chicago, IL 60603

Mailcode: ILMail code NY1-1625C413

4 CMC, Brooklyn, NY, 11245-0001

Attn: Jessica Cosentino

Email: IB.Collateral.Services@jpmchase.com

 

Swing Line Lender

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

 

25

--------------------------------------------------------------------------------


 

Newark, DE 19713

Attn: Chelsea Hamilton

Phone: (302) 634-8822

Email: chelsea.hamilton@jpmchase.com

 

Letter of Credit Issuer

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE 19713

Phone: (800) 634-1969

Fax: (856) 294-5267

Email: GTS.IB.Standby@JPMChase.com

 

Goldman Sachs Bank USA

 

Swing Line Lender

Goldman Sachs Bank USA

200 West Street

New York, NY

Attn: SBD Loan Operations

Phone: (212) 902-1099

Fax: (917) 977-3966

Email: gs-sbd-admin-contacts@ny.email.gs.com

 

Letter of Credit Issuer

Goldman Sachs Bank USA

Attn: Letter of Credit Department Manager

6011 Connection Drive

Irving, TX 75039

Facsimile: (917) 977-4587

Phone: (972) 368-2790

 

Citigroup Global Markets Inc.

 

Swing Line Lender

1615 Brett Road, Ops III

New Castle, DE 19720

Phone: (302) 894-6010

Fax: (646) 274-5080

Email: GLAgentOfficeOps@citi.com

 

Letter of Credit Issuer

Citibank, N.A.

c/o Citicorp North America, Inc.

Bldg. B, 3rd Floor

3800 Citibank Center

Tampa, FL 33610

Attn: U.S. Standby Unit

Phone: (866) 945-6284

 

26

--------------------------------------------------------------------------------


 

Fax: (813) 604-7187

 

Wells Fargo Bank, N.A.

 

Swing Line Lender

Participation Loan Servicing

c/o Wells Fargo Bank, N.A.

1808 Aston Avenue, Suite 250

Carlsbad, CA 92008

Attn: Jaclyn Harty

Phone: (760) 918-2717

Fax: (303) 863-2729

Email: denlcinsvmembersyndication@wellsfargo.com

 

Letter of Credit Issuer

Jaclyn Harty, Relationship Manager

1808 Aston Avenue, Suite 250

Carlsbad, CA 92008

Attn: Marnie Lowrie

Phone: (760) 918-2701

Fax: (760) 918-2727

Email: jaclyn.harty@wellsfargo.com

 

27

--------------------------------------------------------------------------------


 

ANNEX III

 

FORM OF COMPLIANCE CERTIFICATE

 

[Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
COMPLIANCE CERTIFICATE

 

Financial Statement Date:               

 

To                                 JPMorgan Chase Bank, N.A., as Administrative
Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of June 16, 2016 among KFC
Holding Co. (the “Lead Borrower”), Pizza Hut Holdings, LLC and Taco Bell of
America, LLC, as co-borrowers (each, a “Borrower” and together with the Lead
Borrower, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Collateral Agent and Administrative Agent for the
Lenders, a Swing Line Lender and an L/C Issuer (capitalized terms used herein
have the meanings attributed thereto in the Credit Agreement unless otherwise
defined herein). In addition, “Computation Period” shall mean the most recently
ended Test Period covered by the financial statements accompanying this
Compliance Certificate and the “Computation Date” shall mean the last date of
the Computation Period. Pursuant to Section 6.02(a) of the Credit Agreement, the
undersigned, in his/her capacity as a Responsible Officer of the Lead Borrower,
certifies as follows:

 

[Use following paragraph 1 for fiscal year-end financial statements](1)

 

1.                                      [Attached hereto as Schedule I is all
financial information that would be required to be contained in an annual report
on Form 10-K for the Companies (if the Companies as a group were required to
file such reports), or any successor or comparable form, filed with the SEC,
including a “Management’s Discussion and Analysis of Financial Condition and
Results of Operations”, accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing, which
report and opinion has been prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (other than with respect to, or resulting from, the
regularly scheduled maturity of the Revolving Credit Commitments) or any
qualification or exception as to the scope of such audit.]

 

1.                                      [Parent’s [(or any direct or indirect
parent of the Companies, as applicable)] Form 10-K has been filed with the SEC
for the period ended on the Computation Date.  Attached hereto as Schedule I are
(i) a discussion within the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of such report for the relevant
period, which explains in reasonable

 

--------------------------------------------------------------------------------

(1)  At election of company whether to use first, second or third bracketed
paragraph; third paragraph to be used only following an election by the
Companies pursuant to the definition of “GAAP”.

 

D-1

--------------------------------------------------------------------------------


 

detail and in a manner consistent with the presentation of information in the
Offering Memorandum, the differences between the information relating to the
Parent and its Subsidiaries, on the one hand, and the information relating to
the Group on a combined standalone basis, on the other hand and (ii) the
following financial and operational information for the Group on a combined
standalone basis: restaurant unit count (broken out by brand and by franchise
vs. Company-owned); revenue; operating profit; Consolidated EBITDA (with a
reconciliation to operating profit or net income); Capital Expenditures;
refranchising proceeds; total debt; and cash and Cash Equivalents.]

 

1.                                      [Attached hereto as Schedule I are the
applicable financial statements determined in accordance with IFRS for the
period ended on the Computation Date, together with a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion was prepared in accordance with generally accepted
auditing standards.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements] (2)

 

1.                                      [Attached hereto as Schedule I is all
financial information that would be required to be contained in a quarterly
report on Form 10-Q for the Companies (if the Companies as a group were required
to file such reports), or any successor or comparable form, filed with the SEC.]

 

1.                                      [Parent’s [(or that of any direct or
indirect parent of the Companies, as applicable)] Form 10-Q has been filed with
the SEC for the period ended on the Computation Date.  Attached hereto as
Schedule I are (i) a discussion within the “Management’s Discussion and Analysis
of Financial Condition and Results of Operations” section of such report for the
relevant period, which explains in reasonable detail and in a manner consistent
with the presentation of information in the Offering Memorandum, the differences
between the information relating to Parent and its Subsidiaries, on the one
hand, and the information relating to the Group on a combined standalone basis,
on the other hand and (ii) the following financial and operational information
for the Group on a combined standalone basis: restaurant unit count (broken out
by brand and by franchise vs. Company-owned); revenue; operating profit;
Consolidated EBITDA (with a reconciliation to operating profit or net income);
Capital Expenditures; refranchising proceeds; total debt; and cash and Cash
Equivalents.]

 

1.                                      [Attached hereto as Schedule I are the
applicable financial statements determined in accordance with IFRS for the
period ended on the Computation Date, together with a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion was prepared in accordance with generally accepted
auditing standards.]

 

--------------------------------------------------------------------------------

(2)  At election of company whether to use first, second or third bracketed
paragraph 1; third paragraph to be used only following an election by the
Companies pursuant to the definition of “GAAP”.

 

D-2

--------------------------------------------------------------------------------


 

2.                                      Attached hereto as Schedule II are:
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirmation that there has been no change in such
information since the Closing Date or the date of the last Compliance
Certificate delivered prior hereto, (ii) certifications and descriptions of each
event, condition or circumstance during the fiscal quarter ending on the
Computation Date requiring a mandatory prepayment under Section 2.05(b) of the
Credit Agreement, (iii) a list of Subsidiaries that are Immaterial Subsidiaries
and [Domestic Subsidiaries that are] (3) Material Subsidiaries as of the
Computation Date or confirmation that there is no change in such information
since the later of the Closing Date and the date of the last such list and
(iv) a report setting forth certain information with respect to Section 7.09 of
the Credit Agreement to the extent the Companies are required to comply with the
covenants set forth in such Section for the Computation Period.

 

3.                                      To my knowledge, during such fiscal
period, except as otherwise disclosed to the Administrative Agent in writing
pursuant to the Credit Agreement, no Default or Event of Default has occurred
and is continuing.(4)

 

--------------------------------------------------------------------------------

(3)  To be included for fiscal quarter-end (and not year-end) financial
statements.

 

(4)  If unable to provide the foregoing certification, fully describe the
reasons therefor, the circumstances thereof, the covenants or conditions which
have not been performed/observed and any action taken or proposed to be taken
with respect thereof on Annex A attached hereto.

 

D-3

--------------------------------------------------------------------------------


 

Schedule I to
Compliance Certificate

 

FINANCIAL INFORMATION

 

D-4

--------------------------------------------------------------------------------


 

Schedule II to
Compliance Certificate

 

REPORT REGARDING INTELLECTUAL PROPERTY

 

PARAGRAPH 2(i) OF COMPLIANCE CERTIFICATE

 

D-5

--------------------------------------------------------------------------------


 

Schedule II to
Compliance Certificate

 

CERTIFICATIONS REGARDING MANDATORY PREPAYMENTS

 

PARAGRAPH 2(ii) OF COMPLIANCE CERTIFICATE

 

1.                                      [Section 2.05(b)(i): The Excess Cash
Flow(5) for the Test Period ended on the Computation Date was $[            ].
The ECF Percentage is [      ]%.](6)

 

2.                                      [Section 2.05(b)(ii): During the Test
Period ended on the Computation Date, no Company nor any of its Restricted
Subsidiaries has received any Net Cash Proceeds from any Disposition or suffered
any Casualty Event which would require a pre-payment pursuant to
Section 2.05(b)(ii) of the Credit Agreement (after giving effect to any
permitted reinvestment period).](7)

 

3.                                      [Section 2.05(b)(iii): During such
fiscal period, no Company nor any of its Restricted Subsidiaries has received
any Net Cash Proceeds from any issuance or incurrence by the Company or any of
its Restricted Subsidiaries of Refinancing Term Loans, Indebtedness incurred
pursuant to Section 7.03(w) or Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.03) which would require
a mandatory repayment pursuant to Section 2.05(b)(iii) of the Credit
Agreement.](8)

 

--------------------------------------------------------------------------------

(5)  Attach hereto in reasonable detail the calculations required to arrive at
Excess Cash Flow.

 

(6)  Only include for Compliance Certificate delivered pursuant to
Section 6.01(a) of the Credit Agreement to the extent that an Excess Cash Flow
mandatory payment is payable pursuant to Section 2.05(b)(i) of the Credit
Agreement for such Test Period.

 

(7)  If the Company or any of its Restricted Subsidiaries has received any Net
Cash Proceeds from any from any Disposition, the certificate should describe
same and state the date of each receipt thereof and the amount of Net Cash
Proceeds received on each such date, together with sufficient information as to
mandatory repayments and/or reinvestments thereof to determine compliance with
Section 2.05(b)(ii) of the Credit Agreement, together with a statement that the
Lead Borrower is in compliance with the requirements of said
Section 2.05(b)(ii).

 

(8)  If the Company or any of its Restricted Subsidiaries has received any Net
Cash Proceeds from any issuance or incurrence by the Company or any of its
Restricted Subsidiaries of Refinancing Term Loans, Indebtedness pursuant to
Section 7.03(w) or Indebtedness (other than Indebtedness permitted to be
incurred or issued pursuant to Section 7.03), the certificate should describe
same and state the date of each receipt thereof and the amount of Net Cash
Proceeds received on each such date, together with sufficient information as to
mandatory repayments thereof to determine compliance with
Section 2.05(b)(iii) of the Credit Agreement, together with a statement that the
Lead Borrower is in compliance with the requirements of said
Section 2.05(b)(iii).

 

D-6

--------------------------------------------------------------------------------


 

Schedule II to
Compliance Certificate

 

SUBSIDIARIES

 

PARAGRAPH 2(iii) OF COMPLIANCE CERTIFICATE

 

[Select one]

 

[What follows is a list of Immaterial Subsidiaries or the Material Subsidiaries
[that are Domestic Subsidiaries](9) (each identified as such) of the Companies
as of the date hereof

 

1.

 

2.]

 

-or

 

[There has been no change to the list of the Immaterial Subsidiaries or the
Material Subsidiaries [that are Domestic Subsidiaries](10) of the Companies
since [the Closing Date] [the date of the last such list provided pursuant to
the Compliance Certificate dated
                                                    ]](11)

 

--------------------------------------------------------------------------------

(9)  To be included for fiscal quarter-end (and not year-end) financial
statements.

 

(10)  To be included for fiscal quarter-end (and not year-end) financial
statements.

 

(11)  Insert the later of the two dates.

 

D-7

--------------------------------------------------------------------------------


 

Schedule II to
Compliance Certificate

 

REPORT REGARDING FINANCIAL COVENANT

 

PARAGRAPH 2(iv) OF COMPLIANCE CERTIFICATE(12)

 

 

Financial Covenant

 

Amount

 

 

 

 

 

Total Leverage Ratio

 

 

 

 

 

 

 

a. Consolidated Total Debt(13) on the Computation Date

 

$

 

 

 

 

 

 

 

b. Consolidated EBITDA(14) of the Companies for the Test Period ended on the
Computation Date

 

$

 

 

 

 

 

 

 

c. Ratio of line a to line b

 

:1.00

 

 

 

 

 

d. Level required pursuant to Section 7.09(a)

 

5.00:1.00

 

 

 

 

 

Consolidated Adjusted Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

a. Consolidated EBITDAR on the Computation Date

 

$

 

 

 

 

 

 

 

b. Capital Expenditures

 

$

 

 

 

 

 

 

 

c. Difference of line a minus line b

 

$

 

 

 

 

 

 

 

d. Fixed Charges of the Group

 

$

 

 

 

 

 

 

 

c. Ratio of line c to line d

 

:1.00

 

 

 

 

 

d. Minimum level required pursuant to Section 7.09(b)

 

1.50:1.00

 

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------

(12)  Note: calculations to the extent required under paragraph 2(iv) of
Compliance Certificate.

 

(13)  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Total Debt.

 

(14)  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated EBITDA of the Companies for purposes of the Total Leverage Ratio
test.

 

D-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Lead Borrower, has executed this certificate for and on behalf of
the Borrowers and has caused this certificate to be delivered this         day
of          ,        .

 

 

KFC Holding Co., as the Lead Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-9

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Additional Term B Commitment

 

On file with the Administrative Agent

 

--------------------------------------------------------------------------------